DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Response to Amendment
The amendment filed on January 6, 2021 in response to the previous Office Action (10/29/2020) is acknowledged and has been entered.
	Claims 1 – 9 and 11 – 21 are currently pending.
	Claims 10 is cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)
Response to Arguments
Applicant’s arguments, see Remarks, filed January 6, 2021, with respect to claims have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1 – 9 and 11 – 21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 11, the closest prior art fails to disclose, suggest or teach the combination of a synthesizing process that synthesizes a plurality of images captured at different timings; and a motion correction process that performs correction that reduces influence on the images relating to motion, wherein the motion correction process: receives motion amount information that relates to a motion amount of the image processing apparatus; sets a reference time center of gravity on the basis of a synthesis ratio when the plurality of images is synthesized; and refers to the motion amount information over a predetermined interval that starts at the reference time center of gravity to perform the correction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698